UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN TODD WILLIAMS,

                               Movant,

        -v-                                                     No. 20-cv-1554 (RJS)
                                                                      ORDER
UNITED STATES OF AMERICA,

                               Respondent.


RICHARD J. SULLIVAN, District Judge:

       The Court is in receipt of Movant’s Application for the Court to Request Pro Bono

Counsel in connection with his pending habeas petition (the “Application”). (Doc. No. 6.) For

the reasons set forth below, the Application is denied without prejudice to renewal.

       As an initial matter, there is no constitutional right to representation by counsel in civil or

habeas corpus proceedings. Green v. Abrams, 984 F.2d 41, 47 (2d Cir. 1993); In re Martin-

Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). In its discretion, however, the Court may request

counsel to represent a petitioner seeking relief under § 2255 when that person is “financially

unable to obtain adequate representation” and “the interests of justice so require.” 18 U.S.C. §§

3006A(a) and (a)(2)(B). In determining whether to appoint counsel for habeas petitioners,

courts consider the standards set forth by the Second Circuit for appointment of counsel to

indigent civil litigants pursuant to 28 U.S.C. § 1915.

       The Court’s first inquiry is whether a party can afford to obtain counsel. See Terminate

Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994). If the Court finds that a party
cannot afford counsel, it must then examine the merits of the case and “determine whether the

indigent’s position seems likely to be of substance.” Hodge v. Police Officers, 802 F.2d 58, 61

(2d Cir. 1986); see Cary v. Ricks, No. 00 Civ. 8926 (RWS), 2001 WL 314654, at *4 (S.D.N.Y.

Mar. 30, 2001) (applying Hodge factors to habeas petitioner’s request for counsel). “In order to

make such a determination, the Court must decide whether, from the face of the pleadings, the

claims asserted by the plaintiff may have merit, or the plaintiff appears to have some chance of

success.” West v. Brickman, No. 07 Civ. 7260 (PKC) (DF), 2008 WL 3303773, at *1 (S.D.N.Y.

Aug. 6, 2008) (citations and internal quotation marks omitted). Although trial courts are to

undertake “the preliminary assessment of likely merit . . . somewhat more generously since the

unrepresented litigant might have difficulty articulating the circumstances that will indicate the

merit that might be developed by competent counsel,” the Second Circuit has nevertheless

“cautioned that this requirement ‘must be taken seriously.’” Cooper v. A. Sargenti Co., 877 F.2d

170, 172 (2d Cir. 1989). When assessing the merits, we must be mindful that “[e]ven where the

claim is not frivolous, counsel is often unwarranted where the indigent’s chances of success are

extremely slim.” Id.

       Following the threshold merits inquiry, the Court should consider several additional

factors set forth by the Second Circuit in Hodge, including:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues and any special reason in that case why appointment of counsel would
       be more likely to lead to a just determination.

802 F.2d at 61–62; see Cooper, 877 F.2d at 172. The Court should also be mindful of the

Second Circuit’s instruction that “[v]olunteer lawyer time is a precious commodity” and that


                                                2
“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper, 877 F.2d at 172.

          Based upon Movant’s application to proceed in forma pauperis (Doc. No. 1), which was

signed in 2014, as well as additional information the Court has received regarding Movant’s

modest income (see United States v. John Todd Williams, 14 Cr. 784 (S.D.N.Y. July 30, 2019),

ECF No. 273) he has made some showing of financial hardship. However, Movant has failed to

explain why his petition, or any of the numerous grounds raised therein, has sufficient merit to

warrant the appointment of counsel. Although the ultimate merit of his claims is not at issue in

the present motion, having reviewed his arguments and noting the history of proceedings in this

case, the Court finds Movant’s likelihood of success to be slim. For one, it is worth noting that

in 2018, after careful review, a panel of the Second Circuit deemed meritless many of the same

arguments Movant advances here, such as that: because the Fair Debt Collection Practices Act

governed Movant’s acts, he could only be civilly, not criminally, liable for those acts; venue was

improper; his arrest was not supported by probable cause or a valid warrant; and the sentencing

disparities between his sentence and that of his co-defendant was unlawful, among others. See

United States v. Williams, 736 F. App'x 267, 270-74 (2d Cir. 2018), cert. denied, 139 S. Ct. 1283

(2019).     In addition to repeating those arguments here, Movant reiterates that he received

ineffective assistance of counsel because his various lawyers failed to advise him of those same

unmeritorious claims and in the way they presented their arguments. Given the “heavy burden”

Movant bears “to overturn a conviction on the ground of ineffective assistance of counsel,”

United States v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004), the Court finds unlikely, at this stage,

that Movant will prevail either on his arguments that have been previously rejected by the


                                                3
Second Circuit or on an ineffective assistance claim predicated on counsels’ failure to raise those

rejected arguments. In any event, at least preliminarily, Movant has not met his threshold burden

of showing a sufficient likelihood of merit as to any of these or any other arguments he has

raised to justify the appointment of counsel at this stage, particularly when his claim is compared

with myriad other civil cases in which parties cannot afford counsel.

         Accordingly, Movant’s Application is HEREBY DENIED without prejudice to renewal

at a later point if additional grounds for an application are presented to the Court. Any renewed

application should utilize the same standard-form application used here, to which Movant should

append an affidavit establishing facts supporting the Hodge factors set forth above. The Clerk of

Court is respectfully directed to terminate the motion pending at document number 6.


SO ORDERED.

Dated:         April 6, 2020
               New York, New York
                                                     ___________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES DISTRICT JUDGE




                                                4
